Citation Nr: 0632974	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for generalized anxiety disorder prior to August 24, 2001.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board in December 2005 
and, in pertinent part, was remanded for additional 
development.


FINDING OF FACT

Prior to August 24, 2001, the veteran's anxiety disability 
was manifested by complaints of anxiety, clinically 
characterized as no more than mild, and not requiring 
continuous clinical treatment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for generalized anxiety disorder, prior to August 24, 
2001, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9400 (prior to February 3, 
1988); 38 C.F.R. § 4.132, Diagnostic Code 9400 (effective 
from February 3, 1988 to November 6, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (effective from November 7, 
1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran's claim for service connection for a psychiatric 
disability was substantiated by the May 2002 rating decision 
on appeal.  The veteran's filing of a notice of disagreement 
as to the disability rating did not trigger any additional 
§ 5103 notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105, and 
regulatory duties under 38 C.F.R. § 3.101.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As such, VA satisfied 
its duty to notify by means of a statement of the case and 
supplemental statement of the case which set forth the 
relevant diagnostic criteria, including as revised, for 
rating the disability at issue.  As such, the veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.

Despite the holding in Dingess/Hartman noted above, with 
regard to no additional § 5103 notice as to an initial rating 
claim, the Board nevertheless notes that in a January 2006 
letter, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit.  The January 2006 
letter informed him that he should submit any medical 
evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see June 2006 supplemental 
statement of the case).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.

The veteran has received notice regarding the assignment of a 
disability rating and effective date for the award of any 
benefit sought.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records, including 
a May 1970 hospitalization report.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

By rating decision in May 2002, the RO granted service 
connection for generalized anxiety disorder and assigned a 30 
percent rating effective August 24, 2001.  By a rating 
decision in June 2002, the RO determined that the claim of 
entitlement to service connection for anxiety reaction had 
remained open continuously from the date of his original 
claim, December 9, 1968, and that the April 1969 rating 
decision was not final.  The June 2002 rating decision 
assigned a 10 percent rating for the service-connected 
generalized anxiety disorder effective from November 16, 
1968, the day after his discharge from service, and a 30 
percent rating was assigned effective August 24, 2001.  The 
veteran filed a timely notice of disagreement in April 2003 
only as to the rating assigned for the generalized anxiety 
disorder for the period from November 16, 1968 through August 
23, 2001.  As such, the Board must determine whether an 
initial evaluation in excess of 10 percent for generalized 
anxiety for the period from November 16, 1968 through August 
23, 2001 is warranted.

At a February 1969 VA psychiatric examination, the veteran 
stated that he would often get nervous.  Examination revealed 
that the veteran was coherent and oriented with no evidence 
of overt anxiety.  No psychotic productions were elicited, 
and judgment and insight were good.  The diagnosis was mild 
anxiety reaction.

A May 12, 1970 to May 15, 1970 private discharge summary 
noted that the veteran had been admitted complaining of 
muscular aches and generalized soreness, and was nervous, 
tense, and hyperactive.  He was discharged with Donnatal 
capsules.  The diagnoses were acute anxiety and duodenal 
ulcer.

A December 1980 VA medical record reflects that the veteran 
was employed as a computer operator and had been since 1968.  
It was noted that the veteran had been married since 1967, 
had two children, and had no decreased sex libido.

At an October 2001 VA psychiatric examination, the veteran 
stated that he had never had any mental health treatment.  
The examiner noted no history or current presence of a 
psychosis.  

In a statement received in January 2005, the veteran asserted 
that a January 1986 private medical record noting atypical 
chest pain was related to his anxiety disorder.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Under the rating criteria in effect prior to February 2, 
1988, a 10 percent evaluation was assigned for anxiety 
reaction with less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of moderate social and industrial 
impairment.  A 30 percent evaluation was assigned where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  A 50 percent 
evaluation was assigned for substantial impairment in the 
ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in severe industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (effective from May 
1964 to February 2, 1988).

Under the General Rating Formula for Psychoneurotic disorders 
for generalized anxiety disorders under Diagnostic Code 9400 
effective February 3, 1988 through November 6, 1996, a 10 
percent rating is assigned for less than the criteria for the 
30 percent, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation encompassed situations where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  The VA General 
Counsel concluded that the term "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.

Effective November 7, 1996, a 30 percent rating for anxiety 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2006).

Analysis

A review of the evidence prior to August 24, 2001, reveals 
little indication of social impairment, let alone social 
impairment due to an anxiety disability.  While the veteran 
has stated that some problems have arisen along the way, as 
noted above, the record shows that the veteran has maintained 
a marriage of some 35 years.  Further, there is no indication 
that the veteran's psychiatric disability has resulted in 
significant problems involving his children, friends, or 
neighbors.

As for employment, the record here reveals steady 
occupational functioning throughout this time period, 
including a long period of time working at Ft. McCoy.  
Indeed, as noted above, a December 1980 medical record 
reflected continuous employment since 1968.  While the 
veteran indicated that he had encountered some stressful 
situations at one of his jobs during the appeal period, there 
is nothing in the record to suggest that his anxiety 
disability was the cause of the stress or was aggravated by 
the stressful working conditions.

As for mental health treatment, at the October 2001 VA 
psychiatric examination the veteran stated that he had never 
had any mental health treatment.  Additionally, the Board 
notes that the record is devoid of any indication that the 
veteran has been prescribed any psychiatric medications 
during this time period.  While the veteran asserts that the 
May 1970 hospitalization was essentially a psychiatric 
hospitalization, the Board notes that the discharge summary 
tended to highlight physical problems as being the main 
reason for treatment.  The Board further observes that 
although an anxiety disorder was diagnosed, the disorder was 
characterized as acute.

In sum, in viewing the criteria in effect prior to November 
7, 1996, the Board finds no evidence of anxiety productive of 
symptoms resulting in definite or considerable social or 
industrial impairment.  As for the criteria in effect after 
November 7, 1996, the Board first notes that there is little 
evidence of record concerning this time period.  At any rate, 
the record is essentially absent for any indication of any 
occupational and social impairment due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or memory loss.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not an approximate balance of the positive evidence with 
the negative evidence.  As the preponderance of the evidence 
is against the claim, the appeal is denied. 

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's anxiety disability has required 
frequent hospitalization, or that manifestations of the 
disability exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that the 
veteran's anxiety disability would result in marked 
interference with employment.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

An initial evaluation in excess of 10 percent for generalized 
anxiety disorder prior to August 24, 2001, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


